  Case: 5:20-cv-00397-DCR Doc #: 23 Filed: 12/01/20 Page: 1 of 3 - Page ID#: 95




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  RONTAVEUS WALKER, individually    )
  and as administrator of the estate)
  of Rodney Walker, et al.,         )
                                    )
       Plaintiffs,                  )                      Civil Action No. 5: 20-397-DCR
                                    )
  V.                                )
                                    )
  SOUTHERN HEALTH PARTNERS, et al., )                        MEMORANDUM ORDER
                                    )
      Defendants.                   )

                                     ***    ***   ***    ***

       The plaintiffs filed a Complaint in this Court on September 25, 2020, alleging claims

of deliberate indifference to Rodney Walker’s serious medical needs, malpractice, wrongful

death, and loss of consortium. [Record No. 1] Defendants Southern Health Partners, Inc.,

Leslie Steenburgen, LPN, Kandi Ginn, LPN, Roy Washington, APRN, and Jessica Houk

(“SHP Defendants”) moved to dismiss the Complaint on October 20, 2020. [Record No. 13]

Defendants Deanna Anglin, Jamie Wynn, and Gregory Dargavell (“Madison County

Defendants”) filed a substantially similar motion to dismiss on November 24, 2020. [Record

No. 18]

       The defendants argue that the Complaint should be dismissed because the plaintiffs

failed to allege facts establishing that they are representatives of Walker’s estate. It is well-

established that a § 1983 cause of action is “entirely personal to the direct victim of the alleged

constitutional tort.” Foos v. City of Delware, 492 F. App’x 582, 592 (6th Cir. 2012).

Accordingly, “only the purported victim, or his estate’s representative(s), may prosecute a [§]


                                               -1-
    Case: 5:20-cv-00397-DCR Doc #: 23 Filed: 12/01/20 Page: 2 of 3 - Page ID#: 96




1983 claim.” Claybrook v. Birchwell, 199 F.3d 350, 357 (6th Cir. 2000). Further, Kentucky’s

wrongful death statute provides that “[t]he action shall be prosecuted by the personal

representative of the deceased.” K.R.S. § 411.130(1).

        The Complaint also asserts claims for loss of consortium on behalf of Walker’s widow,

Virginia Walker. However, the plaintiffs have failed to allege that they have been appointed

as representatives of the estate of Virginia Walker. Accordingly, the defendants contend that

the plaintiffs have failed to include sufficient facts to establish standing to pursue these loss-

of-consortium claims. See K.R.S. § 411.140 (providing that surviving actions may be brought

by the personal representative, heir, or devisee).

        On November 24, 2020, the plaintiffs filed a motion to amend the Complaint, which

“clarifies the allegations and addresses the issues identified in the SHP Defendants’ motion to

dismiss.”1 Upon review of the tendered Amended Complaint, the Court notes that the plaintiffs

have added allegations indicating that Plaintiffs Rontaveus Walker, Antonyus Walker,

Jozlynne Walker, and Marquesha Walker are the administrators of the estate of Rodney

Walker. The plaintiffs also allege that Jeffrey C. Shipp, who has been added as a plaintiff, was

appointed administrator of the estate of Virginia Walker on November 24, 2020.

        The Federal Rules of Civil Procedure provide that leave to amend a pleading shall be

freely given when justice so requires.2 Fed. R. Civ. P. 15(a). Here, the motion to amend is

made early in the litigation, without any indication of bad faith by the moving parties. See



1
       The motion to amend was filed before the Madison County Defendants filed their motion
to dismiss.
2
       The plaintiffs apparently concede that the period for amending as a matter of course under
Rule 15(a)(1) has expired. [See Record No. 21, p.1.]
                                              -2-
  Case: 5:20-cv-00397-DCR Doc #: 23 Filed: 12/01/20 Page: 3 of 3 - Page ID#: 97




Head v. Jellico Hous. Auth., 870 F.2d 1117, 1123 (6th Cir. 1989) (discussing factors to be

considered in determining whether to grant a motion to amend). Accordingly, the plaintiffs

will be permitted to file the Amended Complaint. And because the Amended Complaint

supersedes the original Complaint, it renders moot the defendants’ motions to dismiss. See

Ky. Press Ass’n, Inc. v. Kentucky, 355 F. Supp.2d 853, 857 (E.D. Ky. 2005) (citing Parry v.

Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir. 2000)).

       Based on the foregoing, it is hereby

       ORDERED as follows:

       1.     The plaintiff’s motion for leave to file an Amended Complaint [Record No. 21]

is GRANTED. The Clerk is directed to file in the record the proposed Amended Complaint

and attached exhibits previously tendered.

       2.     SHP Defendants’ motion to dismiss [Record No. 13] is DENIED as moot.

       3.     Madison County Defendants’ motion to dismiss [Record No. 18] is DENIED

as moot.

       Dated: December 1, 2020.




                                              -3-
